department of the treasury internal_revenue_service dec uniform issue list setier ractsr cole ees legend taxpayer a ira x date credit_union b oear amount a amount b credit_union b account dollar_figure this is in response to a letter dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the cade taxpayer a age asserts that on date he met with representative z of credit_union b taxpayer a asserts that his failure to accomplish a rollover of amount b was due to the error of a representative of credit_union in filling out the wrong form and in failing to follow taxpayer 4’s instructions the following facts and representations have been submitted under penalty of perjury in support of the ruling requested to discuss his annual required_minimum_distribution from ira x page on date taxpayer a visited credit_union b to request his annual required_minimum_distribution from ira x the representative of credit_union b financial representative z prepared papers for taxpayer a to sign which were intended to be an election to withdraw taxpayer 4’s calendar_year distribution from ira x however credit_union b’s representative mistakenly prepared an authorization for an asset withdrawal and transfer as a result amount a the required_minimum_distribution amount was distributed to taxpayer a and amount b the remainder of ira x was transferred to credit_union b account s a non-ira savings account taxpayer a received his first quarterly statement from that account shortly after the end of the day period taxpayer a immediately returned to credit_union b and attempted to correct the error but credit_union b refused to do so taxpayer a returned and spoke to another representative of credit_union b who referred taxpayer a to the service taxpayer a has not used amount b for any other purpose required minimum based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount b contained in sec_408 of the code the code sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 e of the code provides that the rollover provisions of sec_408 do not apply to any amount required fo be distributed under sec_408 a sec_408 a of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or i the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 page sec_408 b of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira ff at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 d3 a i from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the cade where the failure to waive such requirement would be against equity ar good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with taxpayer a's assertion that his failure to accomplish a rollover of amount b was due to the failure of credit_union b's representative z to follow taxpayer a’s instructions therefore pursuant to sec_408 i of the code the service hereby waives the 60-day roflover requirement with respect to the distribution of amount b from ira x pursuant to this ruling letter taxpayer a is granted a period of days measured from the date of the issuance of this letter_ruling to make a roltover contribution of an amount equal to amount b to an ira or iras described in code sec_408 provided ail other requirements of code sec_408 except the 60-day requirement are met with respect to such page ira contribution the contribution will be considered a rollover_contribution within the meaning of code sec_408 please note that pursuant to code sec_408 this ruling letter does not authorize the rollover of the code sec_401 minimum required distributions no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 kx3 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact xxx please address all correspondence to ‘se-t ep ra t3 sincerely yours employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
